Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ETAILED ACTION
Election/ Restrictions
Applicant's election of group I: claims 1-18, in the "Response to Election/ Restriction Filed" filed on 11/11/2020, withdrawal of non-elected claims 19-20 are acknowledged. This office action considers claims 1-20, in “Claims - 08/29/2019”, pending for prosecution.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
       Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
       Claim 6 recites “wherein a distance between the sidewall of the first- groove top part and the sidewall of the first-groove bottom part is in a range of approximately 2.5 nm to 20 nm” which renders the claim indefinite. It is well understood what is meant by “the sidewall of the first- groove top part and the sidewall of the first-groove bottom part”, however, it is not clear what is meant by a “distance” between these sidewalls. As such, the claim is indefinite.
	No art rejected is made since it is not clear what is being claimed.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (201; Fig. 20; C5 L60) = (element 201; Figure No. 20; Column No. 5 Line No. 60). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-5, 7-10, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 20190385946 A1 – hereinafter Xie) in view of Wu et al. (US 20170178954 A1 – hereinafter Wu).
(Re Claim 1) Xie teaches a method of forming a semiconductor device (see the entire document; Fig. 11 along with Figs. 3-15; specifically, [0083]-[0111], and as cited below), comprising:

    PNG
    media_image1.png
    350
    332
    media_image1.png
    Greyscale

                                                         Xie – Figure 11
308; Fig. 3; [0083]); 
forming first gate structures (comprising {318E-318H} in region 306; [0086]) and source/drain doped layers (comprising {312D-312F}; [0084]) on the substrate, wherein each of the source/drain doped layers is located at two sides of one first gate structure (as shown in Fig. 3 in region 306); 
forming a dielectric layer (314; Fig. 4, [0090]) on the substrate, wherein the dielectric layer covers the first gate structures and the source/drain doped layers (328 in Fig. 7 covers 318, 312); 
forming first grooves (grooves above 312D-312F; Fig. 4, region 406) in the dielectric layer exposing the source/drain doped layers (312D-312F are exposed), wherein each first groove includes a first-groove bottom part (lower portion of groove that aligns with 312) and a first-groove top part located above the first-groove bottom part (top portion of groove – wider than lower portion), and a size of the first-groove top part is greater than a size of the first-groove bottom part (top of groove is wider than bottom part – Fig. 4); 
forming a first conductive structure (324D-324F; Fig. 6; [0092]) in the first-groove bottom part; 
after forming the first conductive structure, forming an insulating layer (332; Fig. 8; [0094]) in the first- groove top part (above 324E (Examiner’s note: Xie’s 332 is an OPL [organic planarization layer] – see [0018], [0094]. OPL is a dielectric as is seen as evidenced in the ABSTRACT of US 20170351379 A1 to Chen et al.); and 
after forming the insulating layer, forming a second conductive structure (344B; Fig. 12 in region 1206; [0098]) in the dielectric layer ({314, 328}; Fig. 7, [0093], where 328 and 314 are one dielectric layer), wherein the 344B is in contact with gate 318F in Fig. 12).
But, Xie as applied above is silent about the insulating layer and the dielectric layer being made of different materials.
However, it is well-known in the art to two different interlayer dielectric layers (ILD/IMD) formed of different material compositions as is taught by Wu (Wu ILD 110 and 150 in Fig. 1E; 110 is formed of silicon nitride – (see [0011]) and 150 is formed of carbon-doped SiO.sub.2 – (see [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate two ILD layers formed of two different materials as taught by Wu into Xie structure to fabricate a semiconductor device using ILD/IMD formed of different materials.
The ordinary artisan would have been motivated to integrate Wu into Xie structure in the manner set forth above for, at least, this integration will enable one skilled in the art to use well-known ILD/IML layers with different materials in the manufacturing of a semiconductor device with specific characteristics, that is dielectric layer with low-k value (see Wu [0011]) and extreme low-k (see Wu [0021]).
(Re Claim 2) combination of Xie and Wu teaches the method according to claim 1, wherein the dielectric layer is made of a material including silicon oxide, silicon nitride, silicon borohydride, nitrogen silicon oxycarbide, silicon oxynitride, or a combination thereof (Wu’s layer 120 – formed of silicon nitride – see Wu [0011]). 
(Re Claim 3) combination of Xie and Wu teaches the method according to claim 1, wherein the insulating layer is made of a material including silicon carbide, silicon Wu’s layer 150 is formed of carbon-doped SiO.sub.2 [that is oxycarbide] -  see Wu [0021]).
(Re Claim 4) combination of Xie and Wu teaches the method according to claim 1, wherein forming the insulating layer comprises: forming an initial insulating layer in the first-groove top part and on the dielectric layer (Xie forming 332 – see Fig. 8); and planarizing the initial insulating layer until a top surface of the dielectric layer is exposed, thereby forming the insulating layer in the first-groove top part (Xie Fig. 12 shows dielectric layer 328 is exposed, that is after the planarization).
(Re Claim 5) combination of Xie and Wu teaches claim 1 from which 5 depends.
But, the combination does not expressly disclose wherein a difference between the size of the first- groove top part and the size of the first-groove bottom part is in a range of approximately 5 nm to 20 nm.
The instant application specification contain no disclosure of either the critical nature of the claimed relative thickness i.e., “a difference between the size of the first- groove top part and the size of the first-groove bottom part is in a range of approximately 5 nm to 20 nm” or of any unexpected results arising therefrom. Applicant has not disclosed that having a difference between the size of the first- groove top part and the size of the first-groove bottom part is in a range of approximately 5 nm to 20 nm solves any stated problem or is for any particular purpose. Where patentability is said to be based upon particular chosen dimensions, alignment, positioning, or upon another variable recited in a claim, the applicant must show that the chosen dimension are critical. (.In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990).).  In view of the above, inter alia, the  limitation of “a difference between the size of the first- groove top part and the size of the first-groove bottom part is in a range of approximately 5 nm to 20 nm” is not patentable over Xie and Wu.
(Re Claim 7) combination of Xie and Wu teaches claim 1 from which 7 depends.
But, the combination does not expressly disclose wherein a ratio of a depth of the first-groove top part to a depth of the first groove is in a range of approximately 1:4 - 1:8.
The instant application specification contain no disclosure of either the critical nature of the claimed relative thickness i.e., “a ratio of a depth of the first-groove top part to a depth of the first groove is in a range of approximately 1:4 - 1:8” or of any unexpected results arising therefrom. Applicant has not disclosed that having a ratio of a depth of the first-groove top part to a depth of the first groove is in a range of approximately 1:4 - 1:8 solves any stated problem or is for any particular purpose. Where patentability is said to be based upon particular chosen dimensions, alignment, positioning, or upon another variable recited in a claim, the applicant must show that the chosen dimension are critical. (.In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990).).  In view of the above, inter alia, the  limitation of “a ratio of a depth of the first-groove top part to a depth of the first groove is in a range of approximately 1:4 - 1:8” is not patentable over Xie and Wu.
(Re Claim 8) combination of Xie and Wu teaches claim 7 from which 8 depends.
But, the combination does not expressly disclose wherein the depth of the first-groove top part is in a range of approximately 150 angstroms to 300 angstroms.
The instant application specification contain no disclosure of either the critical nature of the claimed relative thickness i.e., “wherein the depth of the first-groove top part is in a range of approximately 150 angstroms to 300 angstroms” or of any wherein the depth of the first-groove top part is in a range of approximately 150 angstroms to 300 angstroms solves any stated problem or is for any particular purpose. Where patentability is said to be based upon particular chosen dimensions, alignment, positioning, or upon another variable recited in a claim, the applicant must show that the chosen dimension are critical. (.In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990).).  In view of the above, inter alia, the  limitation of “wherein the depth of the first-groove top part is in a range of approximately 150 angstroms to 300 angstroms” is not patentable over Xie and Wu.
(Re Claim 9) combination of Xie and Wu teaches the method according to claim 1, wherein the first-groove bottom part is formed after the first-groove top part is formed (Xie top groove part and bottom groove part are done top-down (see Xie [0090]) via etching. Therefore, top groove part will be formed first and then the bottom groove part).
(Re Claim 10) combination of Xie and Wu teaches the method according to claim 9, wherein forming the first groove comprises: forming a first patterned layer on the dielectric layer, wherein the first patterned layer exposes a portion of a surface of the dielectric layer; etching the dielectric layer by using the first patterned layer as a mask, thereby forming a first-groove top part in the dielectric layer; removing the first patterned layer and forming a second patterned layer on the dielectric layer, wherein the second patterned layer exposes a portion of a surface of the dielectric layer at a bottom of the first-groove top part; and etching the dielectric layer with the second patterned layer as a mask, thereby forming a first-groove bottom part in the dielectric layer, wherein the first-groove bottom part is located at the bottom of the first-groove top part Xie – see Fig. 4/5 and [0090]-[0091] for details of forming the groove top-part and groove bottom-part in the dielectric layer 314 as claimed).
(Re Claim 14) combination of Xie and Wu teaches the method according to claim 1, wherein forming the first groove comprises: forming an initial second groove in the dielectric layer (Xie top portion of groove in Fig. 4; [0090]); and etching the dielectric layer at two sides of the initial second groove and etching the dielectric layer at a bottom of the initial second groove until the source/drain doped layer is exposed, thereby forming the first-groove top part and the first-groove bottom part (Xie Bottom portion of groove in Fig. 4; [0090]).
(Re Claim 15) combination of Xie and Wu teaches the method according to claim 1, wherein forming the first conductive structure comprises: forming an initial first conductive material layer in the first groove and on the dielectric layer; planarizing the initial first conductive material layer until the top surface of the dielectric layer is exposed, thus forming the first conductive material layer in the first groove; and etching back the first conductive material layer until the surface of the dielectric layer at the bottom of the first-groove top part is exposed, thus forming the first conductive structure in the first-groove bottom part (forming of 324 on top S/D layer 312 as shown in Fig. 6 of Xie,  see [0092]).
(Re Claim 16) combination of Xie and Wu teaches the method according to claim 1, wherein forming the second conductive structure comprises: etching the dielectric layer between adjacent first grooves, thereby forming a recess in the dielectric layer between the adjacent first grooves, wherein the recess exposes a portion of a top Xie forming of 326 in the top groove as shown in Fig. 6; also see [0092]).
(Re Claim 17) combination of Xie and Wu teaches the method according to claim 16, wherein forming the recess comprises: forming a second mask layer on the dielectric layer, wherein the second mask layer exposes a portion of the surface of the dielectric layer between adjacent first-groove top parts; and etching the second dielectric layer between the adjacent first-groove top parts by using the second mask layer as a mask, thus forming the recess in the dielectric layer between the adjacent first-groove top parts (Xie Fig. 4 shows forming top groove part and bottom groove part (recess) through dielectric layer 314. See also [0090] for details).
(Re Claim 18) combination of Xie and Wu teaches the method according to claim 1, wherein: the substrate includes adjacent device regions; the device regions have first fins, and the first fins at adjacent device regions are adjacent to each other; the first gate structure spans adjacent first fins at the adjacent device regions and covers a portion of top surfaces and sidewall surfaces of the adjacent first fins; and each of the source/drain doped layers is in the first fins at two sides of one first gate structure at the device regions (Xie in [0083] state, “With reference to FIG. 3, this figure depicts a cross-section view of a portion of a process for fabricating a transistor in which a structure 300 is formed according to an illustrative embodiment. Structure 300 includes a cross couple region 304 and a normal S/D contact/gate contact (CA/CB) region 306. In one or more embodiments, normal S/D contact/gate contact (CA/CB) region 306 is a non-cross couple region. FIG. 3 shows a top view 302 of structure 300, a cross-section view of cross couple region 304, and a cross-section view of normal a substrate 308 and a shallow trench isolation (STI) layer 310 disposed within trenches of substrate 308 at which isolates the FINs and also separates different active regions for each of cross couple region 304 and normal CA/CB region 306. In a particular embodiment, substrate 308 is formed of a silicon (Si) material” – that meet the claimed limitations).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Wu and in further view of Xie et al. (US 20190123162 A1 – hereinafter XieRuilong).
(Re Claim 11) combination of Xie and Wu teaches claim 1 from which claim 11 depends. The combination also teaches wherein forming the first groove comprises: forming an initial first groove in dielectric layer, wherein the initial first groove exposes the source/drain doped layer (Xie Fig. 4 shows exposed source/drain layer 312 after forming the groove – see Xie [0090]).
 But, the combination does not expressly disclose forming a sacrificial layer in the initial first groove, wherein a top surface of the sacrificial layer is lower than a top surface of the dielectric layer; forming a first mask layer on the surface of the dielectric layer, wherein the first mask layer exposes a portion of the surface of the dielectric layer at two sides of the initial first groove; etching the dielectric layer at two sides of the initial first groove exposed by the first mask layer by using the first mask layer as a mask, thus forming the first-groove top part, wherein a bottom surface of the first-groove top part is 
However, XieRuilong teaches forming a sacrificial layer in the initial first groove (XieRuilong Fig. 33; sacrificial layer 167; [0048]); removing sacrificial layer 167 (XieRuilong Fig. 36/37; [0050]) and forming conducting via that connects the source/drain (XieRuilong Fig. 37; [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form a sacrificial layer in the groove and removing the sacrificial layer and replacing with a conductive material to fill the groove as taught in XieRuilong with the Xie structure.
 The ordinary artisan would have been motivated to substitute XieRuilong with Xie structure in the manner set forth above for, at least, this integration will enable one skilled in the art to use well-known method of forming a sacrificial layer in a groove and subsequently removing the sacrificial layer and replacing with a conductive material that connects to the source/drain region for fabricating a functioning semiconductor device that is used in multitudes of integrated circuit devices. Using a sacrificial layer temporarily protects the underlying source/drain during processing operations (see XieRuilong [0048]).
(Re Claim 12) combination of Xie, Wu and XieRuilong teaches the method according to claim 11, wherein the sacrificial layer is made of a material including an organic material (XieRuilong “another layer of sacrificial material 167, e.g., an OPL material” – [0048]. Examiner’s note: OPL is known to be a dielectric – see the ABSTRACT of US 20170351379 A1 to Chen et al).
Re Claim 13) combination of Xie, Wu and XieRuilong teaches claim 11 from which claim 13 depends. 
But, the combination does not expressly disclose wherein forming the sacrificial layer comprises: forming an initial sacrificial material layer in the initial first groove and on the surface of the dielectric layer; planarizing the initial sacrificial material layer until the top surface of the dielectric layer is exposed, thus forming an initial sacrificial layer in the initial first groove; and etching back the initial sacrificial layer to remove a portion of the initial sacrificial layer, thereby forming the sacrificial layer.
However, the combination teaches forming an initial sacrificial material layer in the initial first groove (XieRuilong Fig. 33; [0048]; planarizing an insulating material (XieRuilong [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination to form an initial sacrificial material layer in the initial first groove and on the surface of the dielectric layer; planarizing the initial sacrificial material layer until the top surface of the dielectric layer is exposed, thus forming an initial sacrificial layer in the initial first groove; and etching back the initial sacrificial layer to remove a portion of the initial sacrificial layer, thereby forming the sacrificial layer
The ordinary artisan would have been motivated to the combination of Xie, Wu and XieRuilong in the manner set forth above for, at least, this integration will enable one skilled in the art to use well-known method of forming a sacrificial layer in a groove and subsequently removing the sacrificial layer and replacing with a conductive material .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited on the PTO-892 attachment.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/OMAR F MOJADDEDI/Examiner, Art Unit 2898